Citation Nr: 1419703	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-33 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to October 1968.  He died in November 2009.  The appellant is the fiduciary for a surviving child of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  The RO in Huntington, West Virginia, currently has jurisdiction over the case.

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the claim, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  The ROIC's August 2010 denial letter is located within Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On her December 2011 and January 2012 substantive appeals (VA Form 9), the appellant requested a Board hearing before a Veterans Law Judge via video-conference.  She has not yet been afforded her requested Board hearing.  Therefore, a remand is necessary in order to schedule the appellant for a video-conference hearing before a Veterans Law Judge.  See 38 C.F.R. § 20.704 (2013).



Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a video-conference hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

